Title: C. W. F. Dumas to John Adams: A Translation, 18 February 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 18 February 1782
Sir

This morning I took the necessary steps that we talked about. The property in question will be up for public sale tomorrow, the 19th, to see who will make the highest offer. We will let them offer without interfering. I sent an expert whose report is satisfactory concerning the essentials, that is to say that the property is good and desirable, that it has solely been neglected, and that it needs only some repairs like painting and other things in order to return it to the required state. The price for this would range from 600 to 1000 florins depending on how extensive the repairs are. The basic public tax for the property is ƒ83.7, but according to practice that number should be doubled because of the extraordinary tax, which is just as much. Therefore a tax of ƒ166.14s must be paid for tax they call Verponding. I made a secret offer to the owner, but since he is stiff and proud, we will let him try his own luck tomorrow, and that which will be offered to him will probably make him more manageable and serve to guide us. Next Friday, if we are not in agreement to buy it directly from him, it will be awarded to whoever shouts mine while the auctioneer descends in price from where he started. Whether we reach an agreement with the owner between tomorrow and next Friday, or whether he wants to take a risk of that day, you can be sure, sir, that I will stay within the limitations of your orders and I will be able to inform you of the outcome by next Saturday’s post. I will simply add here, that the expert’s report has reassured me that it is a good purchase and that you will have it for a fair price even if it goes for your top price.
Permit me to add here my regards for Mr. Barclay. We hope you have had a good journey. I am with the most sincere respect, sir, your very humble and very obedient servant

Dumas

